Citation Nr: 0631760	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-42 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied the 
veteran's claim seeking entitlement to an increased rating 
for PTSD in excess of 30 percent.

The veteran appealed his claim to the Board, which remanded 
the matter in November 2005 for further evidentiary 
development.  Specifically, the Board directed VA's Appeals 
Management Center (AMC) to request treatment records from 
the VAMCs in Brecksville and Wade Park, Ohio, from September 
2002 to the present.  In late November 2005, records were 
obtained from the Cleveland VAMC and its affiliated 
divisions, with a handwritten note indicating Wade Park, 
Brecksville, and Cleveland VAMCs were included in the 
request.  The Board therefore finds the AMC to have 
substantially complied with the instructions in the remand.
 
A new rating decision was issued in March 2006 by the AMC, 
granting the veteran's claim for an increase and assigning a 
50 percent disability rating.  The rating was made effective 
to the date of the veteran's original service connection 
claim, July 24, 2001.
 
Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his increased rating claim, and it therefore 
remains in appellate status.




FINDINGS OF FACT

1.  The veteran's PTSD is not productive of total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

2.  The veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.125, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Notice must meet both timeliness and content 
requirements.  It must be provided to the claimant before 
the initial unfavorable decision on a claim for VA benefits, 
and it must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claim, 
including that which he was to provide and that which VA 
would provide, in an August 2003 letter, prior to the 
initial decision on the claim in January 2004.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met in this case.

The four content requirements have also been satisfied, and 
the veteran has not alleged that VA failed in this regard.  
The letter fulfilled the first content requirement by 
informing the veteran that to substantiate his claim for an 
increased rating, the evidence must show that his service-
connected PTSD has increased in severity.
 
The second content requirement, concerning the information 
or evidence that the veteran was to provide, has been met.  
The RO informed the veteran that he should submit the 
following: medical or other evidence showing an increase in 
the severity of his PTSD, including medical treatment 
records and lay statements regarding observable 
symptomatology; any treatment records pertinent to his 
service-connected condition, especially those dated within 
the past year; and sufficient identifying information 
regarding other records relevant to his claim that he would 
like the RO to obtain.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that VA would obtain relevant 
records from any Federal agency, including medical records 
from the military, from VA hospitals, or from the Social 
Security Administration; that VA had already obtained 
records from the VAMCs in Akron and Cleveland; and that VA 
would provide him with a medical examination or get a 
medical opinion if VA decided that it was necessary to make 
a decision on his claim.  The RO also informed the veteran 
that it would help him obtain private records, such as those 
from state or local governments, private doctors and 
hospitals, or current or former employers, if he filled out 
certain Release of Information forms that would authorize 
the RO to assist him in this regard, and the RO provided him 
with the forms.

Finally, the fourth content requirement has been met.  
Although the notice letter that was provided to the veteran 
did not specifically tell him to provide any evidence in his 
possession that pertains to the claim, the Board finds that 
he was otherwise fully notified of the need to give to VA 
any evidence pertaining to his claim.  38 C.F.R. 
§ 3.159(b)(1).  The veteran was instructed to submit medical 
or other evidence, and the RO told him, "It's still your 
responsibility to support your claim with appropriate 
evidence."

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased disability rating, 
but he was not provided with notice, prior to the initial 
rating decision, of the type of evidence necessary to 
establish an effective date if an increase is granted for 
the disability on appeal.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, as the Board has 
concluded below that the preponderance of the evidence is 
against the appellant's claim for an increased rating, any 
questions as to the appropriate effective date to be 
assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  VA medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claim.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained, and 
in a Report of Contact form dated March 2006, the veteran 
indicated he had no more evidence to submit.  In September 
2003, the veteran was provided with a VA psychological 
examination.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.

Background

The veteran received a VAMC psychiatric outpatient 
examination in March 2003, and he reported poor sleep, 
flashbacks, and the consumption of 2 to 5 beers a day.  The 
results of a mental status examination (MSE) were as 
follows: casually dressed and groomed; cooperative attitude 
with good eye contact; alert, oriented, and able to give 
history; even mood; pleasant, blunted affect; no delusions 
or hallucinations; speech logical and coherent; insight ok; 
judgment ok; no suicidal or homicidal ideation, future 
oriented.  The examiner provided an assessment of PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 
45.
 
At an August 2003 VAMC psychiatry appointment, the veteran 
complained of flashbacks and poor sleep and described his 
mood as "not good."  He reported drinking 3 to 4 beers per 
day.  MSE results were as follows: casually dressed and 
groomed; cooperative attitude with good eye contact; alert, 
oriented, able to give history; anxious mood; blunted 
affect; no delusions or hallucinations; speech logical and 
coherent; insight ok; judgment ok; no suicidal or homicidal 
ideation, future oriented.  The examiner provided an 
assessment of PTSD and assigned a GAF score of 45.

The veteran received a VA psychological examination in 
September 2003.  The examiner did not have the claims folder 
to review in conjunction with the examination and therefore 
relied on history as reported by the veteran.  The veteran 
indicated experiencing flashbacks to his war experiences 
once in a while; disturbed sleep of approximately 2 to 3 
hours per night, with nightmares at least twice a week; 
hyper startle response when approached from behind or woken 
from sleep or due to loud noises such as fireworks; often 
feeling angry and using profanity when upset; and difficulty 
concentrating.  The veteran described being "upset to tears" 
by Vietnam War movies and feeling more depressed with news 
of the Iraq war.  He expressed resentment and hostility 
toward Iraq veterans, believing they were being treated as 
heroes while Vietnam veterans were treated as baby-killers.  
The veteran avoids talking about Vietnam, but will speak 
with his son about his experiences.  He attends VFW meetings 
3 to 4 times a year, has no hobbies, does not socialize, has 
few friends, keeps to himself, and has had no relationships 
since his second divorce in 1982.  He reported problems with 
chemical dependency, especially alcohol, which caused 
problems in both of his marriages.  He indicated drinking 
daily since service in 1963 and that the alcohol helps him 
sleep.  The veteran denied suicidal ideation, but 
acknowledged one attempt in the past when he was drunk and 
attempted to wreck his car.  He denied any homicidal 
ideation.

On examination, the veteran received a clinical interview 
and took the following diagnostic tests: MMPI-II, Revised 
Impact of Events Scale, Mississippi Scale for PTSD, and the 
Beck Depression Inventory.  During the clinical interview, 
the veteran was alert, but appeared very tired with bags 
under his eyes; he was oriented x3; his speech was clear, 
coherent, and normal in rhythm, pace, and tone; he was 
casually dressed; he denied suicidal or homicidal ideation; 
he acknowledged feeling depressed and having audio 
hallucinations of helicopter noises overhead; he denied 
visual hallucinations; his judgment and insight were fair.

The examiner reported that the diagnostic testing in 
conjunction with the veteran's reported history confirmed a 
diagnosis of PTSD with associated avoidant behaviors, 
occasional intrusive thoughts, a mildly depressed mood, 
disrupted sleep, nightmares, poor concentration, hyper 
startle response, war memories triggered by reports of the 
Iraq war, and a reliance on alcohol as a sleep aid.  The 
examiner found the veteran to be competent to manage 
financial benefits and to have limited employability based 
on his physical and emotional state and his daily drinking.  
The veteran was provided with a final diagnosis of PTSD and 
alcohol dependence.
 
At an October 2003 outpatient examination, the veteran 
reported living with his son, which he described as "going 
ok," problematic sleep, continuing flashbacks, and consuming 
3 to 4 beers per day.  MSE results were as follows: casually 
dressed and groomed; cooperative attitude with good eye 
contact; alert, oriented, able to give history; anxious 
mood; blunted affect; no delusions or hallucinations; speech 
logical and coherent; insight ok; judgment ok; no suicidal 
or homicidal ideation, future oriented.  The examiner 
provided an assessment of PTSD.

In March 2004, the veteran reported experiencing problematic 
sleep, waking 3 to 4 times during the night; low energy and 
motivation; and consuming 3 to 4 beers per day.  He also 
stated he was engaging in some limited employment with his 
son.  MSE results were as follows: casually dressed and 
groomed; cooperative attitude with good eye contact; alert, 
oriented, able to give history; anxious mood; blunted 
affect; no delusions or hallucinations; speech logical and 
coherent; insight ok; judgment ok; no suicidal or homicidal 
ideation, future oriented.  The examiner provided an 
assessment of PTSD and a GAF score of 45.

In May 2004, the veteran complained of continued flashbacks, 
especially when hearing helicopters fly overhead, very poor 
sleep, and occasional alcohol use.  MSE results were as 
follows: casually dressed and groomed; cooperative attitude 
with good eye contact; alert, oriented, able to give 
history; dysphoric mood; blunted affect; no delusions or 
hallucinations; speech logical and coherent; insight ok; 
judgment ok; no suicidal or homicidal ideation, future 
oriented.  The examiner provided an assessment of PTSD and a 
GAF score of 44.

In August 2005, the veteran reported speaking with his son 
who is in prison again; poor sleep; cutting back on alcohol 
to 1 to 2 beers per day; and not being able to work due to 
his physical and mental disorders.  MSE results were as 
follows: casually dressed and groomed; cooperative attitude 
with good eye contact; alert, oriented, able to give 
history; ok mood; blunted affect; no delusions or 
hallucinations; speech logical and coherent; insight ok; 
judgment ok; no suicidal or homicidal ideation, future 
oriented.  The examiner provided an assessment of PTSD and a 
GAF score of 50.

In November 2005, the veteran reported he was "doing ok" and 
was getting along with his family; poor sleep, which 
recently worsened due to a back injury; and no excessive 
alcohol use.  MSE results were as follows: casually dressed 
and groomed; not in distress; appropriate interaction; 
speech clear, coherent, and goal directed; even mood; 
pleasant effect; no suicidal or homicidal thoughts, future 
oriented; no hallucinations and delusions; alert and 
oriented, able to give history; fair judgment and insight.  
The examiner provided an assessment of PTSD and noted no 
psychotic indicators or gross cognitive impairment, and 
evaluated the veteran's risk for harming himself and other 
people as low.   He received a GAF score of 45.

Also in November 2005, a VAMC Psychiatric Interdisciplinary 
Treatment Plan was prepared for the veteran.  The plan 
assessed the veteran as posing no risk to himself or to 
others; lucid and aware of his situation; insightful and 
aware of his illness; possessing chronic psychiatric 
symptoms, without remission; and living independently.  The 
veteran's problems were listed according to priority as: 
recurrent and intrusive recollections, difficulty falling or 
staying asleep, smoking, and substance abuse.  He was 
diagnosed with PTSD and polysubstance abuse (alcohol and 
tobacco) and received a GAF score of 45.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by 
the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the principal concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 50 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that diagnostic code, a 50 
percent disability rating is assigned when there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

A 70 percent disability evaluation is assigned when there is 
evidence of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher rating for his service-
connected PTSD in excess of 50 percent.  The veteran does 
not exhibit symptomatology indicative of the total 
occupational and social impairment required for a 100 
percent evaluation.  The VA examiner in November 2005 
explicitly found no psychotic indicators or gross cognitive 
impairment.  In multiple MSEs beginning in March 2003, the 
veteran's speech was evaluated as logical and coherent, his 
behavior was evaluated as cooperative and appropriate, and 
his insight and judgment were evaluated as ok.  While he 
admitted to audio hallucinations at the September 2003 VA 
examination, he subsequently denied experiencing delusions 
and hallucinations at subsequent appointments, including in 
November 2005.  The veteran reported a possible past suicide 
attempt during the September 2003 examination, but denied, 
and has continued to deny, any current suicidal or homicidal 
ideation.  The November 2005 Psychiatric Interdisciplinary 
Treatment Plan described the veteran as posing no risk to 
himself or to others.  At his MSEs, the veteran presented as 
casually dressed and groomed, and there are no findings of 
any inability to perform daily living activities such as the 
basic maintenance of personal hygiene.  He appeared alert 
and oriented and the examiners did not note any form of 
memory loss.

The veteran's symptomatology also does not meet the criteria 
for 70 percent evaluation.  As noted above, the veteran has 
consistently denied suicidal ideation for the past several 
years, his speech has been logical and coherent, he has been 
oriented on examination, and he has shown no signs of 
neglecting personal appearance or hygiene.  The veteran has 
not described any panic attacks nor have such incidents been 
noted during his examinations.  A mildly depressed mood was 
noted in September 2003, but the veteran has not received a 
diagnosis of depression nor is there any indication that his 
then depressed mood affected his ability to function 
independently, appropriately, and effectively.  The evidence 
of record does not establish impaired impulse control.  
Though he described himself as generally angry and likely to 
use profanity at this September 2003 examination, the 
veteran did not describe any particular incidents aside from 
waking in the morning, nor did he mention any periods of 
violence.  As noted in the MSEs, he exhibited a cooperative, 
appropriate attitude at his appointments, and the November 
2005 Psychiatric Interdisciplinary Treatment Plan found the 
veteran posed no risk to others.  The evidence also does not 
show an inability to establish and maintain effective 
relationships.  The veteran did report two divorces and 
having few friends, but he has maintained a relationship 
with his son, despite his son being imprisoned.  In November 
2005, the veteran reported he was "getting along" with his 
family.  This evidence may establish difficulty in 
establishing and maintaining relationships, but it does not 
demonstrate an inability to do so.  While the veteran 
reported experiencing periods of stress related to moving 
out of his home and his son being imprisoned, the evidence 
does not otherwise establish overt difficulty in adapting to 
stressful circumstances.  The examinations did not address 
the issue of obsessional rituals which interfere with the 
veteran's routine activities.  Despite this, however, the 
Board finds that when all of the evidence and findings 
contained in the record are considered, the preponderance of 
the evidence shows that the veteran's symptoms do not 
ultimately equate with a 70 percent or higher rating, and he 
is appropriately rated at 50 percent.
 
In reaching this decision, the Board has taken into account 
the veteran's GAF scores.  His scores have ranged between 44 
and 50, with a score of 45 in November 2005.  A GAF score 
ranging from 41 to 50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning.  See 38 C.F.R. §§ 
4.125, 4.130 (incorporating the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition of the American 
Psychiatric Association in the rating schedule).  While the 
Board has considered the degree of functioning as evidenced 
by these reported scale scores, they are but one factor for 
consideration in assigning a rating in this case, and the 
totality of the evidence does not warrant a rating in excess 
of 50 percent.
 
The Board has given consideration to the provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In particular, the Board finds that the 
evidence does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards and warrant referral for 
consideration of an extra-schedular rating.  38 C.F.R. § 
3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the benefit of the doubt provision of 
section 5107(b) is not applicable.  Accordingly, entitlement 
to an initial disability rating in excess of 50 for PTSD is 
denied.

ORDER

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling, is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


